Title: [Diary entry: 5 February 1788]
From: Washington, George
To: 

Tuesday 5th. Mercury in the Ball of the Thermometer in the Morning, from whence it never rose the whole day, being intensely cold. In the preceeding Night the wind having got to No. Wt. blew at times, exceeding hard. It continued to blow hard all day, and was very piercing from Morng. to evening. The River, which had opened very much yesterday and promised a free Navigation was entirely closed again to day, in all the malignancy of the frost. I remained within all day. Mr. Lear went up to Mr. Porters Wedding—in Alexandria.